Citation Nr: 1446098	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 7, 1970, to December 10, 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The paper claims file and all pertinent records in VA's electronic processing system have been considered.  The Veteran submitted additional evidence after the last adjudication by the agency of original jurisdiction (AOJ) in February 2012; however, he waived initial review of such evidence by the AOJ in a March 2012 statement.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).


FINDINGS OF FACT

1.  The RO last denied service connection for bilateral hearing loss in an August 2005 rating decision; the Veteran appealed and a Statement of the Case was provided in May 2007; however, he did not continue the appeal to the Board, and no new and material evidence was received within the appeal period.

2.  New evidence received since the last final denial is cumulative or redundant and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The August 2005 RO denial of service connection for bilateral hearing loss became final, and new and material evidence has not been received to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2004 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA notified the Veteran in April 2011, prior to the initial denial of the claim to reopen, of the information and evidence necessary to substantiate his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  This included the general elements of service connection, the correct standard for new and material evidence to reopen a claim, and the reason for the previous denial on the merits, including the types of evidence necessary to substantiate the claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  

Moreover, the Veteran and his representative have shown actual knowledge of the required elements, by arguing that he did not have any preexisting hearing loss or that it was aggravated by noise exposure in service, and submitting evidence as to the timing of his symptoms.  As such, the Veteran has had ample opportunity to participate in the adjudication, and there is no prejudice from any possible notice defects.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Further, the Veteran did not identify any outstanding records, or authorize VA to obtain any non-VA records.  There is also no new evidence sufficient to trigger VA's duty to provide a VA examination, as discussed below.  See 38 C.F.R. §§ 3.159, 3.326; McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  No additional assistance is required.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

For claims to reopen that are received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether submitted evidence is new and material, the evidence is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

The RO denied the Veteran's initial claim for service connection for hearing loss in December 1971 (with notice provided in February 1972).  This denial was based on a finding that the disability was not incurred in service but, rather, that the Veteran had preexisting bilateral hearing loss that was not aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (providing that service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service); 38 C.F.R. §§ 3.304, 3.306 (providing the standards for determining if a disability preexisted service and was aggravated by service).  

The Veteran appealed from this determination, and a Statement of the Case (SOC) was provided in March 1973; however, he did not thereafter perfect an appeal to the Board.  Further, no evidence or communication was received within the appeal period.  Therefore, the initial RO denial became final.  See 38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013)].

Subsequently, VA received statements from the Veteran in December 1990, as forwarded by his Congressional representative, indicating that he believed his hearing loss was service-connected.  In November 1999, the Veteran contacted VA and requested a copy of records in his claims file, including the prior denial, although he did not indicate an intent to file a claim.  In May 2004, the Veteran filed another claim for service connection for hearing loss, indicating that he would submit medical evidence from his private physician.  In an August 2004 rating decision (with notice to the Veteran in September 2004), the RO denied the application to reopen the claim for hearing loss.  To the extent that the submissions in 1990 or 1999 could be construed to constitute a claim to reopen, they remained pending until the RO adjudicated this issue in the 2004 rating decision, which resolved those claims.  Jones v. Shinseki, 619 F.3d 1368, 1372 (Fed. Cir. 2010).

In April 2005, the Veteran's representative submitted arguments and new evidence, including lay statements from the Veteran's friends and family regarding the timing of the Veteran's hearing loss symptoms, and an October 1999 private medical record showing current hearing loss.  In an August 2005 rating decision, the RO indicated that this constituted a new claim to reopen.  Nevertheless, such evidence related to an unestablished fact of the Veteran's claim, namely, whether his hearing loss was incurred or aggravated during service.  As such, new and material evidence was received during the appeal period, or within one year after the August 2004 denial, and that decision did not become final.  See 38 C.F.R. §§ 3.156 & 20.302.  

The RO again adjudicated the claim to reopen in an August 2005 rating decision; the Veteran clearly initiated an appeal from that denial, and the RO provided an SOC in May 2007.  This readjudication and SOC resolved the pending appeal from the August 2004 rating decision.  See Jones, 619 F.3d at 1372.  However, after issuance of this SOC, the Veteran did not continue this appeal to the Board, and new and material evidence was not received within the appeal period (i.e., 60 days after the SOC).  

The RO sent the Veteran two letters in June 2007 regarding the requirements to reopen a claim and to establish entitlement to revision of a prior denial based on clear and unmistakeable error (CUE).  Nevertheless, these letters related to the Veteran's statements in December 2005 (CUE claim) and May 2007 (regarding the appeal based on new and material evidence), which were received prior to the SOC.  In November 2007, the RO sent the Veteran a letter indicating that his claim was again denied because he had not submitted new and material evidence since the June 2007 letter.  This is consistent with the Board's review of the claims file, which showed no new and material evidence within 60 days after the May 2007 SOC.  See 38 C.F.R. §§ 3.156(a), (b), 20.302.  Further, there is no evidence or communication of record indicating that the Veteran wished to continue his appeal to the Board during the appeal period after the May 2007 SOC.  Id.  As such, the May 2004 rating decision that remained pending (and subsequent August 2005 rating decision on the same issue) became a final denial.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006 & 2013).

In March 2011, the Veteran called the RO and requested to reopen his claim for service connection for bilateral hearing loss, leading to the current appeal.  

As discussed below, there are new statements and evidence since the last final denial, in that they were not part of the claims file before.  Nevertheless, they are not material because they are cumulative or redundant of the evidence that was previously considered.  Further, the new evidence does not raise a reasonable possibility of substantiating the Veteran's claim, to include by triggering the duty to provide a VA examination.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-18.  

Since the last final denial, the Veteran reported receiving treatment from private providers in his March 2011 claim.  The Veteran did not identify or authorize VA to release any such records, after being requested to do so in an April 2011 letter.  Instead, the Veteran's private provider submitted a January 2012 letter indicating that current testing showed hearing loss bilaterally, and recommending hearing aids.  

At the time of the last prior denial, the evidence already included an October 1999 private record showing bilateral hearing loss and recommending hearing aids.  

In his May 2011 notice of disagreement, the Veteran asserted that he "passed" the hearing tests when he was drafted into service, that he did not have hearing loss at that time, and that he noticed hearing difficulties during basic training with rifles and grenades when he could not hear orders from his sergeant.  The Veteran sought treatment and was given hearing tests, which showed significant hearing loss, and he was discharged from service after two months due to hearing loss.  The Veteran's representative made similar assertions in an October 2014 appellate brief.

At the time of the last prior denial, the Veteran and his representative had already reported these same facts and asserted that his hearing loss either began in service or was aggravated by service.  See December 1990 statement, December 2005 notice of disagreement; see also April 2005 representative arguments.  

In contrast, the Veteran had asserted in his January 1973 notice of disagreement to the original denial of his service connection claim that his preexisting hearing loss was aggravated by service, stating that he was entitled to service connection for "partial loss of hearing which got worse during [his] training period."

In June 2012, VA received a letter from a new lay witness, E.T., who stated that he met the Veteran while on the way to Fort Lewis, Washington, for basic training in October 1970.  E.T. stated that he talked with the Veteran a lot at that time and did not notice any hearing problems, that he did not notice the Veteran having hearing problems during the first part of basic training with grenades and rifles, but that the Veteran began to have problems later in basic training and could not hear the sergeant's orders.  E.T. stated that the Veteran told him he was having problems hearing, and that he went for testing and was discharged due to hearing loss. 

This statement essentially reiterates the Veteran's statements regarding the timing of his hearing loss symptoms and treatment or testing in service, which were already previously in the claims file.  Additionally, at the time of the last prior denial, there were already multiple statements from the Veteran's friends and family dated in 2004 and 2005, that also stated that they knew the Veteran prior to service, they did not observe him having any hearing loss problems prior to service, and they first noticed him having hearing loss problems during or after service.

Despite the reports by the Veteran and other lay witnesses in support of his prior claim to reopen, as well as his current application, his service treatment records, which were in the claims file at the time of the last final denial, showed that he did have objectively measurable hearing loss bilaterally when he entered service.  

The Report of Medical Examination included pure tone thresholds from January 1970, as well as updated pure tone threshold results from May 1970 (both in ASA units).  Even prior to conversion from ASA units to ISO units, these test results met the criteria for a VA hearing loss disability bilaterally, with thresholds of 40 decibels above at the 4000 Hertz level in each ear.  See 38 C.F.R. § 3.385 (defining a hearing loss disability for VA purposes).  The audiogram charts associated with those reports also appeared to show very similar thresholds at the 3000 Hertz level bilaterally.  See id.  Further, the January 1970 examination report noted defects or disabilities based on the pure tone thresholds of low and high frequency hearing loss bilaterally, and indicated a physical profile of "2" for hearing.  Converting the January and May 1970 results from ASA to ISO units, as required to compare with current results, and with the November 1970 results in ISO units in the Veteran's service treatment records, only results in even higher pure tone threshold readings.  

Even with the pure tone thresholds and noted defect or disability, the Veteran was found to be "qualified for induction" in May 1970, and there were notations on the report dated in May 1970 and October 1970 (on the day of the Veteran's entry into service) that his defects were not considered disqualifying.  This is consistent with the Veteran's reports that he "passed" the induction or entrance examination.  

Nevertheless, the pure tone thresholds and notations of disability on the service entrance examination, including as confirmed by an October 1970 signature, clearly noted a diagnosed bilateral hearing loss disability at that time.  Therefore, the Veteran was not presumed sound upon entry, and he could only bring a claim for aggravation of the preexisting bilateral hearing loss.  See 38 C.F.R. §§ 3.304, 3.306.  

Service records also included audiograms and evaluations in November 1970, with pure tone thresholds in ISO units that were 40 decibels or higher at the 2000 and 4000 Hertz levels bilaterally.  An audiogram chart at that time also appeared to show similar measurements at the 3000 Hertz level.  An ear-nose-throat (ENT) evaluation in November 1970 noted that these pure tone thresholds suggested a P-H-3 profile, and recommended separation.  This provider also stated that the Veteran's pure tone thresholds at induction under ASA units were borderline for a profile of H-3, and concluded that the condition existed prior to service (EPTS).  

Additionally, although the Veteran denied subjective hearing loss at his January 1970 pre-induction Report of Medical History, he described hearing loss prior to service during a December 1970 evaluation.  Regarding the history of his present illness, the Veteran reported that "he noticed that his hearing was poor" when he was about ten years old, and that he could not make out words.  He was found to have difficulty hearing that precluded further training, and diagnosed with bilateral high frequency hearing loss that was not incurred in line of duty, existed prior to service, and was not aggravated by active service.  The Medical Evaluation Board recommended separation on this basis, and he was discharged in December 1970.

As noted above, the RO denied the Veteran's initial claim for service connection for hearing loss based on a finding that the condition was not incurred in service, and that it was preexisting and was not aggravated by service.  The evidence already showed noise exposure in service and a current hearing loss disability.  The subsequent denials of the claim to reopen were also denied on that basis.  

Again, the statements and evidence received since the last final denial are new, in that they were not part of the claims file before.  The lay statements continue to report that the Veteran did not have noticeable hearing loss prior to service, and he started having hearing loss during basic training and was discharged after further testing.  The medical evidence continues to indicate only the current severity of the Veteran's hearing loss, with no discussion of the timing or etiology (to include causation or aggravation) of his hearing loss disability or symptoms.  As such, these new statements are not material because they are cumulative or redundant of the evidence that was previously considered, and do not otherwise relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

Additionally, the new evidence does not raise a reasonable possibility of substantiating the Veteran's claim or trigger VA's duty to provide an examination or medical opinion.  See McLendon, 20 Vet. App. at 81-82; Shade, 24 Vet. App. at 117-18.  As discussed above, the previously available evidence included repeated testing of the Veteran's hearing prior to and during service, which clearly showed a preexisting disability.  There were also medical findings that the preexisting disability was not aggravated by service, including based on comparison of the induction examinations with the testing in November 1970 after noise exposure during service.  The lay statements received since the last final denial are competent with regard to the timing of the Veteran's observable hearing loss symptoms, and they are presumed credible for the purposes of reopening.  See Jandreau, 492 F.3d at 1377; Justus, 3 Vet. App. at 513.  Nevertheless, the Veteran and other lay witnesses are not competent to provide an opinion of when he actually had hearing loss, or whether it began during service, because actual hearing loss must be shown by objective testing and interpretation of medical evidence.  Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.385.  Further, these lay statements are not sufficient to show an indication that the current disability may be related to service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).  As noted above, the Veteran can only bring a claim for aggravation, and there is no other indication that the Veteran's current hearing loss disability may have been aggravated by service.    

In sum, the new evidence is cumulative and does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss, to include triggering the need to provide a VA examination.  As the Veteran's assertions and facts submitted were previously considered, new and material evidence has not been received, and the claim for hearing loss will not be reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having no been received, the application to reopen the previously denied claim of service connection for bilateral hearing loss is denied. 



____________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


